 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBest Products Co., Inc. and United Food & Com-mercial Workers, Local 428, AFL-CIO, Peti-tioner. Case 32-RC-157528 March 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board, by a three-member panel, has considered an objection to anelection' held 3 June 1982 and the hearing officer'sreport recommending disposition of same.The Board has reviewed the record in light ofthe exceptions and brief, and hereby adopts thehearing officer's findings and recommendations.2'The election was conducted pursuant to a Stipulated Election Agree-ment. The tally was 38 votes for, and 26 against, the Petitioner; therewere 7 challenged ballots, an insufficient number to affect the results.I The Employer has excepted to certain credibility resolutions of thehearing officer. It is the established policy of the Board not to overrule ahearing officer's credibility resolutions unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Coca Cola Bottling Co. of Memphis, 132 NLRB 481, 483 (1961);Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no sufficient basisfor disturbing the credibility resolutions in this case.The parties' stipulation (pre-printed NLRB Form) provided that"[e]ach party hereto will be allowed to station an equal number of au-thorized observers. .." During the preelection conference before thefirst voting session, the Petitioner requested that the number of observersbe increased to two per party on the grounds that an additional observerwas necessary to enable the Petitioner to identify all the voters. TheBoard agent granted the request, and requested the Employer to provideCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for United Food & CommercialWorkers, Local 428, AFL-CIO, and that it is theexclusive representative of the employees in thefollowing appropriate unit:All full-time and regular part-time employeesemployed by the Employer at its 550 W. Ham-ilton Avenue, Campbell, California facility; ex-cluding all confidential employees, guards, andsupervisors as defined in the Act.an equal number of observers. The Employer declined for several rea-sons. In agreement with the hearing officer, we find that the instant factsare clearly distinguishable from those in Summa Corp. v. NLRB, 625 F.2d293 (9th Cir. 1980), where the Board agent allowed the union an addi-tional observer without first notifying the employer.Here, the question of the number of observers arose at the preelectionconference, and the Employer had sufficient time (15 to 30 minutesbefore the first session, and several hours before the second session) inwhich to secure additional observers if he so chose. The Employer didnot even attempt to do so. Futhermore, the parties' stipulation did notspecify the number of observers, but only provided that both partieswould have an equal number. The Board agent acted within her discre-tion in allowing each party two observers. Contrary to his colleagues,Member Hunter finds that the parties had an agreement that each wouldhave one observer, and that the Board agent breached the agreement.Member Hunter finds, however, that the Employer has failed to showthat it was prejudiced or that the presence of the extra observer had anyimpact on the election or that there was any material breach under thecircumstances. Member Hunter notes that the stipulation itself did notlimit the number of observers but just provided that both parties wouldhave an equal number. Thus, in Member Hunter's view, 15 to 30 minuteswas sufficient time for the Employer to secure an additional observer,which the Employer refused to even attempt.269 NLRB No. 103578